Exhibit 10.46

MANAGEMENT EQUITY AWARD AGREEMENT

(Restricted Share Units)

THIS MANAGEMENT EQUITY AWARD AGREEMENT (“Agreement”) is made as of             ,
2012 by and between Travelport Worldwide Limited, a Bermuda exempted company
(“TWW”) and                      (“Executive”).

RECITALS

TWW has adopted the Travelport Worldwide Limited 2011 Equity Plan (the “Plan”),
a copy of which is attached hereto as Exhibit A.

In connection with Executive’s employment by TWW or one of its Affiliates
(collectively, the “Company”), TWW intends concurrently herewith to grant the
number of Restricted Share Units (as defined below) set forth on the signature
page hereto.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:

SECTION 1

DEFINITIONS

1.1. Definitions. Except as expressly provided for herein, capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
In addition to the terms defined in the Plan, the terms below shall have the
following respective meanings:

“Agreement” has the meaning specified in the Introduction.

“Board” means the board of directors of TWW (or, if applicable, any committee of
the Board).

“Cause” shall have the meaning assigned such term in any employment agreement
entered into between any Company and Executive, provided that if no such
employment agreement exists or such term is not defined, then “Cause” shall mean
(A) Executive’s failure substantially to perform Executive’s duties to the
Company (other than as a result of total or partial incapacity due to
Disability) for a period of 10 days following receipt of written notice from any
Company by Executive of such failure; provided that it is understood that this
clause (A) shall not apply if a Company terminates Executive’s employment
because of dissatisfaction with actions taken by Executive in the good faith
performance of Executive’s duties to the Company, (B) theft or embezzlement of
property of the Company or dishonesty in the performance of Executive’s duties
to the Company, (C) an act or acts on Executive’s part constituting (x) a felony
under the laws of the United States or any state thereof or (y) a crime
involving moral turpitude, (D) Executive’s willful malfeasance or willful
misconduct in connection with Executive’s duties or any act or omission which is
materially injurious to the financial condition or business reputation of the
Company or its Affiliates, or (E) Executive’s breach of the provisions of any
agreed-upon non-compete, non-solicitation or confidentiality provisions agreed
to with the Company, including pursuant to this Agreement and pursuant to any
employment agreement.

 

1



--------------------------------------------------------------------------------

“Change in Control” shall mean any transaction or series of related transactions
(whether by merger, amalgamation, consolidation or sale or transfer of the
equity interests or assets (including stock of its Affiliates), or otherwise) as
a result of which (i) the Majority Shareholder no longer has, directly or
indirectly, ownership or voting control of equity which represents more than 50%
of the total voting power in any Travelport Entity or (ii) all or substantially
all of the assets of the Company or its Affiliates taken as a whole are sold by
lease, license, sale or otherwise.

“Company” has the meaning specified in the Recitals.

“Constructive Termination” shall have the meaning assigned such term in any
employment agreement entered into between any Company and Executive, provided
that if no such employment agreement exists or such term is not defined, then
“Constructive Termination” means (A) any material reduction in Executive’s base
salary or annual bonus opportunity (excluding any change in value of equity
incentives or a reduction affecting substantially all similarly situated
executives), (B) failure of the Company or its affiliates to pay compensation or
benefits when due, in each case which is not cured within 30 days following the
Company’s receipt of written notice from Executive describing the event
constituting a Constructive Termination, (C) a material and sustained diminution
to Executive’s duties and responsibilities as of the date of this Agreement
(other than any such diminution primarily attributable to the fact that the
Company becomes a subsidiary or affiliate of a another company or entity) or
(D) the primary business office for Executive being relocated by more than 50
miles; provided that any of the events described in clauses (A)-(D) of this
definition of “Constructive Termination” shall constitute a Constructive
Termination only if the Company fails to cure such event within 30 days after
receipt from Executive of written notice of the event which constitutes
Constructive Termination; provided further, that a “Constructive Termination”
shall cease to exist for an event on the 60th day following the later of its
occurrence thereof or Executive’s knowledge thereof, unless Executive has given
the Company written notice thereof prior to such date.

“Disability” shall have the meaning assigned such term in any employment
agreement entered into between any Company and Executive, provided that if no
such employment agreement exists or such term is not defined, then “Disability”
shall mean Executive shall have become physically or mentally incapacitated and
is therefore unable for a period of nine (9) consecutive months or for an
aggregate of twelve (12) months in any eighteen (18) consecutive month period to
perform Executive’s duties under Executive’s employment. Any question as to the
existence of the Disability of Executive as to which Executive and TWW cannot
agree shall be determined in writing by a qualified independent physician
mutually acceptable to Executive and TWW. If Executive and TWW cannot agree as
to a qualified independent physician, each shall appoint such a physician and
those two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to TWW and Executive
shall be final and conclusive for all purposes of this Agreement and any other
agreement between any Company and Executive that incorporates the definition of
“Disability”.

“Effective Date” means the date hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Executive” has the meaning specified in the Introduction.

“Intermediate” shall mean Travelport Intermediate Limited, a Bermuda exempted
company

“Majority Shareholder” shall mean, collectively, Blackstone Capital Partners
(Cayman) V L.P.; Blackstone Capital Partners (Cayman) V-A L.P.; BCP (Cayman) V-S
L.P.; Blackstone Family

 

2



--------------------------------------------------------------------------------

Investment Partnership (Cayman) V L.P.; Blackstone Family Investment Partnership
(Cayman) V-SMD L.P.; Blackstone Participation Partnership (Cayman) V L.P.; BCP V
Co-Investors (Cayman) L.P., TCV VI (Cayman), L.P., TCV Member Fund (Cayman),
L.P., OEP TP, Ltd and the other shareholders of TDS as of the date hereof, and
any Person which Controls any of the foregoing Persons.

“Majority Shareholder Entity” shall mean Intermediate, and, if the Majority
Shareholder holds its equity interest in the Company indirectly through an
entity other than Intermediate, such entity.

“Other Documents” means the Plan, any other management equity award agreement
between Executive and TWW and any employment agreement by and between Executive
and any Company, in each case as amended, modified, supplemented or restated
from time to time in accordance with the terms thereof.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Restricted Share Unit” has the meaning set forth in Section 2 hereof.

“Shares” means common shares, par value US$0.0002, of the Company.

“TDS” means TDS Investor (Cayman), L.P., a Cayman island limited partnership.

“Travelport Entities” shall mean TDS, Intermediate and the Company or any other
entities formed above the Company and below the Majority Shareholder Entity.

“Unvested Restricted Share Units” means Restricted Share Units held by Executive
that are subject to any vesting, forfeiture or similar arrangement under this
Agreement.

“Vested Restricted Share Units” means Restricted Share Units held by Executive
that are no longer subject to any vesting, forfeiture or similar arrangement
under this Agreement.

SECTION 2

GRANT OF RESTRICTED SHARE UNITS

Subject to the terms and conditions hereof, TWW hereby grants Executive
                     Restricted Share Units as is set forth on the signature
page to this Agreement and Executive accepts such Restricted Share Units from
TWW. Each “Restricted Share Unit” represents the right to receive from TWW, on
the terms and conditions (and at the times) set forth in this Agreement, one
Share (but subject to adjustment pursuant to Section 4.3). The terms of the
Shares are set forth in, and governed by, the Plan and Executive shall have no
rights in respect of such Shares until the Company delivers such Shares pursuant
to the terms hereof.

 

3



--------------------------------------------------------------------------------

SECTION 3

VESTING, TRANSFER PROHIBITED, DELIVERY AND TERMINATION

3.1. Vesting Schedule.

(a) The Restricted Share Units granted to Executive (the “Award”) under this
Agreement shall be eligible for vesting over a four performance (calendar) year
period beginning on January 1, 2012, with 25% of the total number of Restricted
Share Units (i.e.,                      Restricted Share Units) eligible for
vesting on August 1, 2013, August 1, 2014, August 1, 2015 and August 1, 2016
based on performance for each of the performance years from 2012 through 2015,
inclusive. The Restricted Share Units eligible for vesting for a particular
performance year shall each be referred to as a “Tranche.”

(b) Vesting for each Tranche will be based upon the Travelport EBITDA, cash flow
and/or other financial targets established and defined by the Board, in good
faith, during that performance year (for each year, individually, an “Annual
Goal,” and collectively, the “Annual Goals”), which shall be established no
later than April 30 of each performance year (May 31 for performance year 2012).
For each Tranche the Board will establish Threshold, Target and Stretch levels
for each Annual Goal and the percentage weighting for each Annual Goal (e.g.,
50%) (the “Weight”).

(c) Subject to Executive’s continuous active employment (which shall not include
employment after the Executive has given notice of termination of employment,
other than as a result of a Constructive Termination) with the Company through
the August 1 immediately following the applicable performance year (each, a
“Vesting Date”), a percentage of the Restricted Share Units for that Tranche
shall vest prorata based upon the achievement of Travelport Limited
(“Travelport”) as compared to each Annual Goal and the Weight assigned to each
Annual Goal established by the Board as follows for each applicable performance
year:

(i) if the Annual Goal result is at Stretch level, 100% of the Restricted Share
Units shall vest; or

(ii) if the Annual Goal result is at Target level, 67% of the Restricted Share
Units shall vest; or

(iii) if the Annual Goal result is at Threshold level, 33% of the Restricted
Share Units shall vest; or

(iv) if the Annual Goal result is between Threshold and Target levels, the
percentage of Restricted Share Units that shall vest will be based on the
interpolation between the percentage that would have vested at Threshold
(33%) and the percentage that would have vested at Target (67%), with the
vesting percentage rounded to the nearest whole percentage point; or

(v) if the Annual Goal result is between Target and Stretch levels, the
percentage of Restricted Share Units that shall vest will be based on the
interpolation between the percentage that would have vested at Target (67%) and
the percentage that would have vested at Stretch (100%), with the vesting
percentage rounded to the nearest whole percentage point; or

(vi) if the Annual Goal result is below Threshold level, the Restricted Share
Units for that Annual Goal based on the Weight shall not vest, but the
Restricted Share Units for other Annual Goals shall still be eligible for
vesting based upon this Section 3.1(c).

 

4



--------------------------------------------------------------------------------

For example, if a Tranche is 100 Restricted Share Units, the Annual Goals for
that Tranche are EBITDA and revenue, and the Weight for EBITDA and revenue is
50% each, then 50 Restricted Share Units are eligible to vest based on
Travelport’s achievement of EBITDA as compared with the Threshold, Target and
Stretch levels for that performance year and 50 Restricted Share Units are
eligible to vest based on Travelport’s achievement of revenue as compared with
the Threshold, Target and Stretch levels for that performance year. The number
of Restricted Share Units, if any, that will vest (subject to the other
conditions of this Agreement, including without limitation continued employment
through the Vesting Date) on each August 1 shall be determined on the date on
which Travelport’s annual financial statements are certified by Travelport’s
Chief Financial Officer and Chief Accounting Officer, and which date shall be no
later than March 31 following the applicable performance year. The number of
Restricted Share Units that vest for a particular performance year shall be
rounded to the nearest number of whole units.

(d) For each performance year’s Tranche of Restricted Share Units, the number of
Restricted Share Units that do not vest based on Section 3.1(c)(ii)-(vi) shall
remain eligible for vesting based upon the Travelport EBITDA, cash flow and/or
other financial targets for any other performance period(s) that may, in its
sole and complete discretion, be established and defined by the Board in good
faith (“the Catch-Up Goals”). Such Catch-Up Goals may be established by the
Board at multiple times on or before December 31, 2015. The number of Restricted
Share Units, if any, that vest on each August 1 (beginning on August 1, 2014)
based on the achievement of Travelport’s results as compared with the Catch-Up
Goals shall be determined on the date on which Travelport’s annual financial
statements for prior performance year are certified by Travelport’s Chief
Financial Officer and Chief Accounting Officer, and which date shall be no later
than March 31. The number of Restricted Share Units that vest based on the
Catch-Up Goals shall be rounded to the nearest number of whole units. All
Restricted Share Units that have not vested on August 2, 2016 shall be
forfeited.

(e) Notwithstanding the foregoing, in the event that:

(i) After a Change in Control, if Executive’s employment with the Company is
terminated by the Company other than for Cause or by Executive as the result of
a Constructive Termination, in either case within eighteen (18) months of such
Change in Control, Executive shall be deemed to have vested in the unvested
Restricted Share Units that would have vested (and such Restricted Shares Units
shall be treated as Vested Restricted Share Units hereunder) assuming (1) that
Executive’s employment continued for eighteen (18) months following the
termination of Executive’s employment (the “Accelerated Vesting Date”), (2) that
the award vests ratably on a monthly basis beginning on the August 1 preceeding
the termination of Executive’s employment through the Accelerated Vesting Date
over the remainder of the performance period that ends on December 31, 2015, and
(3) performance at Target. Any Restricted Share Units that remain unvested after
the application of this Section 3.1(e)(i) shall be forfeited; and

(ii) Executive’s employment with the Company is terminated for any reason,
except as set forth, and to the extent provided, in Section 3.1(e)(i), Executive
shall have no right to further vesting of the Restricted Share Units that are
Unvested Restricted Share Units (and such Restricted Share Units shall be
forfeited on such termination of employment).

 

5



--------------------------------------------------------------------------------

3.2. Transfer Prohibited. Executive may not sell, assign, transfer, pledge or
otherwise encumber (or make any other Disposition of) any Restricted Share
Units, except upon the death of Executive. Upon any attempted Disposition in
violation of this Section 3.2, the Restricted Share Units shall immediately
become null and void. In addition, as set forth in Section 3.4 of this
Agreement, each Share delivered pursuant to this Agreement is subject to the
Plan.

3.3. Delivery of Shares. No Shares covered by a Restricted Share Unit shall be
delivered to Executive until the Restricted Share Unit becomes a Vested
Restricted Share Unit. Subject to the last sentence hereof, any Vested
Restricted Share Units shall be delivered within 30 days of the vesting date,
provided that Executive shall have paid to the Company such amount as may be
requested by TWW for purposes of depositing any federal, state or local income
or other taxes required by law to be withheld with respect to the delivery of
the Restricted Share Units (provided that this condition may be satisfied if the
Company withholds Shares to cover such required withholding amounts); and
further provided that this condition must be satisfied, and the Shares
delivered, not later than March 15 in the year following the year of vesting.
Delivery of Shares issuable pursuant to this Agreement may be evidenced in such
manner as the Company shall determine, including without limitation by issuance
of certificates representing Shares or the making of a book entry or other
electronic notation indicating ownership of the Shares.

3.4. Plan. Executive acknowledges receipt of a copy of the Plan and represents
that Executive understands that (i) the terms of grant of the Shares are set
forth in, and governed by, the Plan, (ii) Executive shall have no rights in
respect of such Shares until the Company delivers such Shares pursuant to the
terms hereof and (iii) the Plan may be amended or modified from time to time.

SECTION 4

DISTRIBUTION EQUIVALENT RIGHTS WITH RESPECT TO RESTRICTED SHARE UNITS

4.1. Payments and Allocations upon Distributions. If on any date while
Restricted Share Units are outstanding hereunder, the Company shall make any
distribution or pay any dividend to holders of Shares, TWW shall cause the
Company to allocate to a notional account for Executive (the “Notional Account”)
an amount, in respect of each Unvested Restricted Share Unit, equal to the
amount that would have been payable in respect of the Shares underlying such
Unvested Restricted Share Unit if it were issued and outstanding on the date of
such dividend or distribution.

4.2. Additional Payments upon Vesting. On any date that any Unvested Restricted
Share Units become Vested Restricted Share Units, Executive shall be entitled to
receive an amount (such amount, the “Unvested Distribution Equivalent Payment”)
equal to the product of (x) all amounts then credited to Executive’s Notional
Account multiplied by (y) a fraction, the numerator of which shall be the number
of Restricted Share Units that became Vested Restricted Share Units on such date
and denominator of which shall be the total number of Unvested Restricted Share
Units immediately prior to such date. Upon payment of any Unvested Distribution
Equivalent Payment, the amount credited to the Notional Account shall be reduced
thereby.

4.3. Withholding. TWW and the Company shall have the right and is hereby
authorized to withhold from any Distribution Equivalent Payment the amount of
any applicable withholding taxes in respect of such payment and to take such
action as may be necessary in the opinion of TWW or the Company to satisfy all
obligations for the payment of such taxes.

 

6



--------------------------------------------------------------------------------

SECTION 5

NON-COMPETITION AND CONFIDENTIALITY

5.1. Non-Competition.

(a) From the date hereof while employed by the Company [and for the — month
period following] [until] the date Executive ceases to be employed by the
Company (the “Non-Competition Period”), irrespective of the cause, manner or
time of any termination, Executive shall not use his status [or former status]
with any Company or any of its Affiliates [(and in the case of former status,
for the direct or indirect benefit of any Competitor)] to obtain loans, goods or
services from another organization on terms that would not be available to him
in the absence of his relationship [or prior relationship] to the Company or any
of its Affiliates.

(b) During the Non-Competition Period, Executive shall not make any statements
or perform any acts intended to or which may have the effect of advancing the
interest of any Competitors of the Company or any of its Affiliates or in any
way injuring the interests of the Company or any of its Affiliates and the
Company and its Affiliates shall not make or authorize any person to make any
statement that would in any way injure the personal or business reputation or
interests of Executive; provided however, that, subject to Section 5.2, nothing
herein shall preclude the Company and its Affiliates or Executive from giving
truthful testimony under oath in response to a subpoena or other lawful process
or truthful answers in response to questions from a government investigation;
provided, further, however, that nothing herein shall prohibit the Company and
its Affiliates from disclosing the fact of any termination of Executive’s
employment or the circumstances for such a termination. For purposes of this
Section 5.1, the term “Competitor” means any enterprise or business that is
engaged or has plans to engage in, at any time during the Non-Competition
Period, any activity that competes with the businesses conducted during or at
the termination of Executive’s employment, or planned or proposed to be
conducted at any time during the Non-Competition Period, by the Company and its
Affiliates in a manner that is or would be material in relation to the
businesses of the Company or the prospects for the businesses of the Company (in
each case, within 100 miles of any geographical area where the Company or its
Affiliates manufactures, produces, sells, leases, rents, licenses or other
provides its products or services). During the Non-Competition Period,
Executive, without prior express written approval by the Board, shall not
(A) engage in, or directly or indirectly (whether for compensation or otherwise)
manage, operate, or control, or join or participate in the management, operation
or control of a Competitor, whether as an employee, officer, director, partner,
consultant, agent, advisor, or otherwise or (B) develop, expand or promote, or
assist in the development, expansion or promotion of, any division of an
enterprise or the business intended to become a Competitor at any time during
the Non-Competition Period or (C) own or hold a Proprietary Interest in, or
directly furnish any capital to, any Competitor of the Company. Executive
acknowledges that the Company’s and its Affiliates businesses are conducted
nationally, internationally and worldwide, and agrees that the provisions in the
foregoing sentence shall operate throughout the entire geographic territory for
which Executive performed duties for the Company or acted on behalf of the
Company during Executive’s employment, the United States and any other country
in the world in which the Company operated or operates during the
Non-Competition Period (subject to the definition of “Competitor”).

 

7



--------------------------------------------------------------------------------

(c) From the date hereof while employed by the Company and for the — month
period following the date Executive ceases to be employed by the Company (the
“Non-Solicitation Period”), irrespective of the cause, manner or time of any
termination, Executive, without express prior written approval from the Board,
shall not solicit any members or then then-current clients of the Company or any
of its Affiliates for any existing business of the Company or any of its
Affiliates or discussion with any employee of the Company or any of its
Affiliates information or operations of any business intended to compete with
the Company or any of its Affiliates.

(d) During the Non-Solicitation Period, Executive shall not interfere with the
employees or affairs of the Company or any of its Affiliates or solicit or
induce any person who is a employee of the Company or any of its Affiliates to
terminate any relationship such person may have with the Company or any of its
Affiliates, nor shall Executive during such period directly or indirectly
engage, employ or compensate, or cause or permit any Person with which Executive
may be Affiliated, to engage, employ or compensate, any employee of the Company
or any of its Affiliates.

(e) For the purposes of this Agreement, “Proprietary Interest” means any legal,
equitable or other ownership, whether through stock holding or otherwise, of an
interest in a business, firm or entity; provided, that ownership of less than 5%
of any class of equity interest in a publicly held company shall not be deemed a
Proprietary Interest.

(f) The period of time during which the provisions of this Section 5.1 shall be
in effect shall be extended by the length of time during which the parties are
in litigation over a claim that the Executive is in breach of the terms hereof.

(g) Executive agrees that the restrictions contained in this Section 5.1 are an
essential element of the compensation Executive is granted hereunder and but for
Executive’s agreement to comply with such restrictions, the Company would not
have entered into this Agreement. The Executive further agrees that the
restrictions contained in this Section 5.1 constitute entirely separate,
severable and independent restrictions.

(h) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 5.1 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

5.2. Confidentiality.

(a) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information (including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers,

 

8



--------------------------------------------------------------------------------

clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals) concerning the past, current or future business, activities and
operations of the Company or its Affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

(b) “Confidential Information” shall not include any information that is
(i) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (iii) required
by law to be disclosed; provided that Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate, at the Company’s cost, with any attempts by the Company
to obtain a protective order or similar treatment.

(c) Except as required by law, Executive will not disclose to anyone, other than
Executive’s immediate family and legal or financial advisors, the existence or
contents of this Agreement (unless this Agreement shall be publicly available as
a result of a regulatory filing made by the Company or its Affiliates); provided
that Executive may disclose to any prospective future employer the provisions of
Section 5 of this Agreement provided they agree to maintain the confidentiality
of such terms.

(d) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company or its Affiliates;
(y) immediately destroy, delete, or return to the Company, at the Company’s
option, all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in Executive’s
possession or control (including any of the foregoing stored or located in
Executive’s office, home, laptop or other computer, whether or not Company
property) that contain Confidential Information or otherwise relate to the
business of the Company and its Affiliates, except that Executive may retain
only those portions of any personal notes, notebooks and diaries that do not
contain any Confidential Information; and (z) notify and fully cooperate with
the Company regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware.

5.3. Intellectual Property.

(a) If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

(b) If Executive creates, invents, designs, develops, contributes to or improves
any Works, either alone or with third parties, at any time during Executive’s
employment by the Company and within the scope of such employment and/or with
the use of any the Company

 

9



--------------------------------------------------------------------------------

resources (“Company Works”), Executive shall promptly and fully disclose same to
the Company and hereby irrevocably assigns, transfers and conveys, to the
maximum extent permitted by applicable law, all rights and intellectual property
rights therein (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) to the Company to
the extent ownership of any such rights does not vest originally in the Company.

(c) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.

(d) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

(e) Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. Executive shall comply with all relevant policies and
guidelines of the Company, including the Travelport Code of Business Conduct &
Ethics and other Company policies regarding the protection of confidential
information (including without limitation information security and customer
data), intellectual property and potential conflicts of interest. Executive
acknowledges that the Company may amend any such policies and guidelines from
time to time, and that Executive remains at all times bound by their most
current version.

5.4. Specific Performance. Executive acknowledges and agrees that TWW’s remedies
at law for a breach or threatened breach of any of the provisions of this
Section 5 would be inadequate and TWW would suffer irreparable damages as a
result of such breach or threatened breach. In recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, TWW, without posting any bond, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. Without limiting the
generality of the foregoing, neither party shall oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section 5.

5.5. Survival. The provisions of this Section 5 shall survive the termination of
Executive’s employment for any reason. The provisions of this Section 5 are in
addition to any other restrictions set forth in any other long-term incentive
program award agreement or letter, employment agreement or contract; offer
letter; non-competition, non-solicitation, confidentiality, and/or intellectual
property agreement; Company policy, guideline or standard; or the protections
under applicable law.

 

10



--------------------------------------------------------------------------------

SECTION 6

MISCELLANEOUS

6.1. Tax Issues. THE ISSUANCE OF THE RESTRICTED SHARE UNITS TO EXECUTIVE AND/OR
THE DELIVERY OF THE SHARES PURSUANT TO THIS AGREEMENT INVOLVES COMPLEX AND
SUBSTANTIAL TAX CONSIDERATIONS. EXECUTIVE ACKNOWLEDGES THAT HE HAS CONSULTED HIS
OWN TAX ADVISOR WITH RESPECT TO THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT.
THE COMPANY MAKES NO WARRANTIES OR REPRESENTATIONS WHATSOEVER TO EXECUTIVE
REGARDING THE TAX CONSEQUENCES OF EXECUTIVE’S RECEIPT OF THE RESTRICTED SHARE
UNITS AND/OR SHARES OR THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT
EXECUTIVE SHALL BE SOLELY RESPONSIBLE FOR ANY TAXES ON THE RESTRICTED SHARE
UNITS AND THE SHARES AND SHALL HOLD THE COMPANY, ITS OFFICERS, DIRECTORS AND
EMPLOYEES HARMLESS FROM ANY LIABILITY ARISING FROM ANY TAXES INCURRED BY
EXECUTIVE IN CONNECTION WITH THE RESTRICTED SHARE UNITS OR SHARES.

6.2. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time Executive is a “specified employee” as defined in
Section 409A and the deferral of the commencement of any payments or benefits
otherwise payable hereunder is necessary in order to prevent any accelerated or
additional tax under Section 409A, then the Company will defer the commencement
of the payment of any such payments or benefits hereunder (without any reduction
in such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following Executive’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A) and (ii) if
any other payments of money or other benefits due to Executive hereunder could
cause the application of an accelerated or additional tax under Section 409A,
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Board, that does not cause such an accelerated or
additional tax. The Company shall consult with Executive in good faith regarding
the implementation of the provisions of this Section 6.2; provided that neither
the Company nor any of its employees or representatives shall have any liability
to Executive with respect to thereto.

6.3. Employment of Executive. Executive acknowledges that he is employed by TWW
or its Affiliates subject to the terms of his employment agreement with TWW (if
any). Any change of Executive’s duties as an employee of the Company shall not
result in a modification of the terms of this Agreement.

6.4. Equitable Adjustments. Notwithstanding any other provisions in this
Agreement or the Plan to the contrary, subject to any required action by
shareholders, if (i) the Company shall at any time be involved in a merger,
amalgamation, consolidation, dissolution, liquidation, reorganization, exchange
of shares, sale of all or substantially all of the assets or shares of the
Company or a transaction similar thereto, (ii) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization or
other similar change in the capital structure of the Company, or any
distribution to holders of Shares other than cash dividends, shall occur or
(iii) any other event shall occur which in the judgment of TWW necessitates
action by way of adjusting the terms of the outstanding Awards (collectively,
“Adjustment Events”), then TWW in its sole discretion and without liability to
any Person shall make such substitution or adjustment, if any, as it deems to be
equitable (taking into consideration such matters, without limitation, as
relative value of each class of Shares and the Restricted Share Units, status of
vesting and the nature of the Adjustment Event and its impact on the Shares and
the Restricted Share Units) to the holders of Shares as a group, as to (i) the

 

11



--------------------------------------------------------------------------------

number or kind of Shares or other securities issued or reserved for issuance
under the Plan in respect of Restricted Share Units, (ii) the vesting terms
under this Agreement, and/or (iii) any other affected terms hereunder.

6.5. Calculation of Benefits. Neither the Restricted Share Units, the Share
Bonus Award, nor the Shares shall be deemed compensation for purposes of
computing benefits or contributions under any retirement plan of the Company and
shall not affect any benefits, or contributions to benefits, under any other
benefit plan of any kind now or subsequently in effect under which the
availability or amount of benefits or contributions is related to level of
compensation.

6.6. Setoff. TWW’s obligation to pay Executive the amounts provided and to make
the arrangements provided hereunder and under the Plan shall be subject to set
off, counterclaim or recoupment of amounts owed by such Executive (or any
Affiliate of such Executive (or any of its Relatives) that are Controlled by
such Executive (or any of its Relatives)) to TWW or its Affiliates (including
without limitation amounts owed pursuant to the Plan).

6.7. Remedies.

(a) The rights and remedies provided by this Agreement are cumulative and the
use of any one right or remedy by any party shall not preclude or waive its
right to use any or all other remedies. These rights and remedies are given in
addition to any other rights the parties may have at law or in equity.

(b) Except where a time period is otherwise specified, no delay on the part of
any party in the exercise of any right, power, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any exercise or partial exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any right, power, privilege or remedy.

6.8. Waivers and Amendments. The respective rights and obligations of TWW and
Executive under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) in writing by such respective party.
This Agreement may be amended only with the written consent of a duly authorised
representative of TWW and Executive.

6.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia.

6.10. CONSENT TO JURISDICTION.

(a) EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
THE FEDERAL COURT LOCATED IN ATLANTA, GEORGIA OR, IF REQUIRED, THE APPROPRIATE
GEORGIA STATE OR SUPERIOR COURT, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO
WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION,
ANY PROCEEDING RELATING TO ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL
REMEDIES AND INTERIM RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION
OR AWARD. EACH PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY
SUIT, ACTION OR OTHER PROCEEDING IN OR BEFORE ANY COURT OR

 

12



--------------------------------------------------------------------------------

TRIBUNAL OTHER THAN THE COURTS DESCRIBED ABOVE AND COVENANTS THAT IT SHALL NOT
SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE OTHER THAN AS SET FORTH IN THIS
SECTION 6.10 OR TO CHALLENGE OR SET ASIDE ANY DECISION, AWARD OR JUDGMENT
OBTAINED IN ACCORDANCE WITH THE PROVISIONS HEREOF.

(b) EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT
MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH
FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE PARTIES CONSENTS TO THE
SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE
DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 6.14 OF THIS AGREEMENT.

6.11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

6.12. Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

6.13. Entire Agreement. This Agreement and the Other Documents constitute the
full and entire understanding and agreement of the parties with regard to the
subjects hereof and supersedes in their entirety all other prior agreements,
whether oral or written, with respect thereto, except as provided herein. This
Agreement supersedes all prior agreements and understandings (including verbal
agreements) between Executive and the Company regarding grants of equity,
equity-based or equity-related rights or instruments in any Company, except
other agreements with respect to Shares or other securities in TDS.

6.14. Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by facsimile machine (with a confirmation copy sent
by one of the other methods authorized in this Section 6.14), reputable
commercial overnight delivery service (including Federal Express and U.S. Postal
Service overnight delivery service) or deposited with the U.S. Postal Services
mailed first class, registered or certified mail, postage prepaid, as set forth
below:

If to TWW or the Company, addressed to:

Travelport Worldwide Limited

c/o Legal Department

300 Galleria Parkway

Atlanta, Georgia 30339

USA

Attention: Eric J. Bock, Executive Vice President, Chief Legal Officer and Chief
Administrative Officer

Fax: (770) 563-7878

If to Executive, to the address set forth on the signature page of this
Agreement or at the current address listed in TWW’s records.

 

13



--------------------------------------------------------------------------------

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith, may specify a different address for the
giving of any notice hereunder.

6.15. No Third Party Beneficiaries. There are no third party beneficiaries of
this Agreement.

6.16. Agreement Subject to Plan. By entering into this Agreement, Executive
agrees and acknowledges that Executive has received and read a copy of the Plan
and that the Restricted Share Units and Share Bonus Award are subject to the
Plan. The terms and provisions of the Plan as may be amended from time to time
are hereby incorporated by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

6.17. Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.

(a) In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

(b) The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

(c) The use of any gender in this Agreement shall be deemed to include the other
genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.

(d) This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.

(e) Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile transmission shall be deemed to
constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, TWW and Executive have executed this Agreement as of the day
and year first written above.

 

COMPANY: Travelport Worldwide Limited By:   Signature:  

 

  Name:   Title: EXECUTIVE: Signature:  

 

    Address:   Telephone No.  

 

Fax No.  

 

Number of   Restricted   Share Units:  

 

15